Citation Nr: 0400645	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 3, 
2002, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1971 to January 
1975.  His claim comes before the Board of Veterans' Appeal 
(Board) on appeal from a November 2002 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO), in Lincoln, Nebraska, granted the veteran service 
connection for PTSD and assigned that disability an 
evaluation of 30 percent, effective from August 16, 2002.

The veteran initially filed a notice of disagreement to the 
effective date the RO assigned the grant of service 
connection in the November 2002 rating decision.  In a rating 
decision dated in February 2003, the RO awarded an earlier 
effective date, May 3, 2002, for that grant.  However, 
because the appellant has not indicated that the assignment 
of this date would represent a total grant of the benefits 
sought in this regard, the veteran's notice of disagreement 
remains outstanding.  See Manlincon v. West, 12 Vet. App. 238 
(1998).

In written statements received in May 2002 and October 2002, 
the veteran's representative raises claims of entitlement to 
service connection for hypertension, migraine headaches, 
residuals of asbestos exposure, flat feet and Meniere's 
disease.  The Board refers this matter to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 


REMAND

The veteran claims that he is entitled to a higher initial 
evaluation for his PTSD.  Additional development is necessary 
before the Board decides this claim.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA, in part, redefined the obligations 
of VA with respect to its duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  Further, in 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

Thereafter, the veteran filed a claim for service connection 
for PTSD.  Since then, the United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  Assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(West 2002).  In this case, VA has not yet satisfied its duty 
to assist the veteran in developing his claim to the extent 
necessary for the Board to decide it on appeal.

After the veteran filed his claim, the RO afforded the 
veteran an opportunity to undergo a VA psychiatric 
examination, but on its scheduled date, the veteran did not 
report.  It was critical for the veteran to attend the 
examination as the only medical evidence in the claims file 
that refers to the veteran's psychiatric disability is a 
psychologist's report that is inadequate for rating purposes.  
This report, which was prepared by a Melvin Canell in April 
2002 after one visit with the veteran, is comprehensive, but 
attributes the veteran's psychiatric symptomatology to PTSD 
and dysthymic disorder.  There is no indication in the report 
that the latter disorder is part of the former disorder.  
There is also no explanation regarding which of the 
symptomatology is due to PTSD, alone, and which is due to 
dysthymic disorder.  In light of these facts, VA should 
afford the veteran another opportunity to undergo a VA 
examination, to include all necessary testing, during which 
an examiner can address with specificity the severity of the 
veteran's PTSD.  

Moreover, it is clear that the veteran's November 2002 
statement is a notice of disagreement (NOD) with the 
effective date the RO assigned for the grant of service 
connection for PTSD.  This NOD is still pending.  It is 
proper to remand this claim because the veteran has not been 
provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

This case is REMANDED for the following development:

1.  The RO should review the claims file 
and ensure that all action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim.  

2.  The RO should afford the veteran a VA 
examination of his service-connected 
PTSD.  The veteran is advised that if he 
does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claim.  The purpose 
of this examination is to determine the 
severity of the veteran's PTSD.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: (1) diagnose all 
psychiatric disorders shown to exist; (2) 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's service-connected 
PTSD; (3) distinguish all current 
complaints and clinical findings 
attributable to other nonservice-
connected psychiatric disorders; and (4) 
utilizing the nomenclature of the rating 
schedule, describe in detail the extent 
of any functional loss caused by the 
veteran's PTSD.  The examiner should 
provide detailed rationale, with specific 
references to the record, for his 
opinion.  

3.  The RO should then review the 
examination report to ensure that it 
complies with the previous instruction.  
If the report is deficient in any regard, 
the RO should undertake immediate 
corrective action.

4.  The RO should provide the veteran a 
statement of the case as to the issue of 
entitlement to an effective date earlier 
than May 3, 2002, for the grant of 
service connection for PTSD.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2003).  

5.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran a supplemental 
statement of the case, which cites the 
provisions governing VA's duties to 
notify and assist, and an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.  

The purpose of this REMAND is to obtain additional medical 
information and to afford the veteran due process.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




